DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,10-11 of copending U.S. Application No. 17/104,354 (Kihara).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and features of claims 1-3,5-11 in the Instant application are claimed in the Kihara copending application.  For claim 4 of the Instant application, these claimed elements and features are disclosed and taught in the copending application of Kihara and would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, the claims in the Instant application are not patentably distinct from the Kihara copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0192689 (Ulm et al.).
With regards to claim 1, Ulm et al. discloses a sensor device comprising, as illustrated in Figures 1-10, a sensor unit 102; a substrate 120 (e.g. bearer plate substrate); an inertial sensor module 130 (e.g. sensor chip) mounted at the substrate; a container 110,180 (e.g. base part and encapsulation part are considered as the container) including a storage space (e.g. internal space as observed in Figure 3) for storing the substrate and the inertial sensor module; a gel material 160 (e.g. gel material; paragraph [0024]) disposed in the storage space (as observed in Figure 3); the gel material 160 is located between the container and the substrate and disposed to overlap with the inertial sensor module, in plan view of the substrate (as observed in Figure 3); the substrate 120 is kept in a non-contact state with the container 110,180 by interposition of the gel material 160 (as observed in Figure 3).  (See, paragraphs [0022] to [0045])
With regards to claim 3, Ulm et al. further discloses the storage space is filled with the gel material 160 (as observed in Figure 3).
With regards to claim 5, Ulm et al. further discloses a coupling member 150 (e.g. spring elements; paragraph [0023]) that couples the container and the substrate (as observed in Figure 3).
With regards to claim 6, Ulm et al. further discloses the coupling member has elasticity (paragraphs [0023],[0027]).
With regards to claim 7, Ulm et al. further discloses the coupling member is located outside the inertial sensor module in the plan view (as observed in Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0192689 (Ulm et al.) in view of JP 10-153616 (Iwata et al.).
With regards to claim 2, Ulm et al. does not disclose the substrate and the inertial sensor module are covered with the gel material.
Iwata et al. discloses an acceleration sensor system comprising, as illustrated in Figures 1-4, a sensor unit 1; a substrate 3; an inertial sensor module 6 mounted at the substrate; a container 5,2 including a storage space (e.g. internal space as observed in Figure 1) for storing the substrate and the inertial sensor module; a gel material 8 (e.g. silicone gel material; Abstract) disposed in the storage space (as observed in Figure 1); the substrate and the inertial sensor module are covered with the gel material (as observed in Figure 1; Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability having the substrate and the inertial sensor module are covered with the gel material as suggested by Iwata et al. to the system of Ulm et al. to provide an enhanced and precise measurement by preventing and reducing external vibration and influences between the sensor portion and the container.  (See, paragraph [0005] of Ulm et al.)
With regards to claim 4, Ulm et al. does not specify such parameter (a penetration degree of the gel material is equal to or more than 30 and equal to or less than 100) as in the 
With regards to claims 8 and 9, the references do not explicitly specify the sensor unit in an electronic apparatus or a moving object having a control circuit that performs a control based on a detection signal output from the sensor unit.  However, it is a well-known concept in the art to an artisan of ordinary skill in the art before the effective filing date of the claimed invention that electronic apparatus (e.g. camera, cellphone) or a moving object (e.g. vehicle, aircraft) having a control circuit that performs a control based on a detection signal output from the sensor unit employ such sensor unit in its system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kakizaki, Jeong, Offterdinger, Kinoshita, Lebron, Karpman, Kondo, are related to sensor unit having a coupling member between a substrate and a container.
The references cited, particularly Hansen, Ohta, Shizuno, Fujii, Nagahara, are related to sensor unit having a substrate and a container filled with a gel material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861